Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  10/07/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use,
on sale, or otherwise available to the public before the effective filing date of the claimed
invention.
Claims 1-2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manuel Gutierrez (US 4389900, hereinafter Gutierrez).

Regarding claim 1, Gutierrez teaches a moisture content measurement device (a moisture content sensor in the form of an elongated capacitance probe 70, Col 4, lines 65-67, moisture concentration measuring probe, Figure 6) for measuring a moisture content in soil (the moisture content of the material (soil) is determined Col 5, lines 11-13), comprising: a conductive wire structure which is insertable into soil (capacitance probe 70 is made from an insulated material such as Lucite and has a tip to facilitate placement of capacitance probe 70 in a solid material , such as soil, Col 4 lines 67-68 and Col 5, lines 1-2, Figure 6),
 
comprises insulatively- coated first and second conductive wires parallel to each other and extending adjacently, and has a certain structure (insulated wire 10, mounted flush with the surface of capacitance probe 70, runs along the length of capacitance probe 70, Col 5, lines 2-5, Figure 6); 

a capacitance measurement circuit (circuit diagram of an electrical
signal  processing network, Col 3, lines 26-27, Fig 4) configured to measure capacitance between the first and second conductive wires (the probe means senses the change in capacitance between the insulated wire and the ground electrode, Col1, lines 47-49) using alternating current (AC) power (the circuit includes an oscillator 46 which is capable of generating an AC voltage or digital voltage waveform, Col 3, lines 34-35); and a moisture content calculation unit configured to calculate the moisture content in soil using the measured capacitance (an electrical signaling means, including an oscillator and a passive capacitance resistance network, is electrically connected to the probe means to produce a linear output voltage proportional to the change in capacitance between the insulated wire and the ground electrode, Col1 lines 47-54, Figure 4).

Regarding claim 2, Gutierrez teaches the moisture content measurement device of claim 1, wherein the moisture content calculation unit (an electrical signaling means, including an oscillator and a passive capacitance-resistance network, Col 1, lines 49-50, Figure 4) calculates the moisture content in soil using a relationship in which the moisture content in soil is in proportion to the measured capacitance (capacitance-resistance network is electrically connected to the probe means to produce a linear output voltage proportional to the change in capacitance. Col 1, lines 49-53.  By measuring this variation in capacitance, the moisture content of the soil is determined, Col 5, lines 8-13, Figure 6).

Regarding claim 4, Gutierrez teaches the moisture content measurement device according to claim 2, Gutierrez further teaches wherein the moisture content calculation unit calculates the moisture content in soil (an electrical signaling means sense the change in capacitance between the insulated wire and the ground electrode, Col 1, lines 47-49,Figure 4) on the basis of first and second capacitance values previously measured using the capacitance measurement circuit corresponding to known first and second moisture contents.(the capacitance between the insulator wire 10 and ground varies with respect to the conductivity of the material between them Col 2, lines 47-50, Figure 1.The change of capacitance is appreciable and readably measurable because the dielectric constant of water is 78.5 times that of air at 
25O C, Col 3, line 68 -Col 4, lines 1-2). (Knowing the dielectric values of air and water the capacitance value of the probe measured in air (zero% moisture content) and the capacitance value measured by submerging the prob completely in water (100% moisture content) can have a pre-determined values. These two known values can be used to compare the capacitance value changes at different level of moisture content)


Claim Rejections - 35 USC § 103

 The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having
ordinary skill in the art to which the claimed invention pertains. Patentability shall not be
negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable
over Gutierrez and further in view of Reuben V. Gustafson (US 4122718, hereinafter Gustafson).

Regarding claim 6, Gutierrez teaches a moisture content measurement device (a moisture content sensor in the form of an elongated capacitance probe 70, Col4, lines 65-67, moisture concentration measuring probe, Figure 6) for measuring a moisture content in soil (the moisture content of the material(soil) is determined Col 5, lines 11-13), 
comprising: a conductive wire structure which is insertable into soil, comprises insulatively (capacitance probe 70 is made from an insulated material such as Lucite and has a tip to facilitate placement of capacitance probe 70 in a solid material , such as soil, Col 4 lines 67-68 and Col 5, lines 1-2, Figure 6) coated first and second conductive wires parallel to each other and extending adjacently and a ground conductive wire parallel and extending adjacently to the first and second conductive wires and connected to a ground, and has a certain structure (insulated wire 10, mounted flush with the surface of capacitance probe 70, runs along the length of capacitance probe 70, running parallel to insulated wire 10 is a bare ground wire 72, Col 5, lines 2-5, Figure 6);

Gutierrez is silent  Application No. To be assignedPage 4 of 7a leakage current measurement circuit configured to apply AC power to the first and second conductive wires and to measure a leakage current leaking through the ground conductive wire; and a moisture content calculation unit configured to calculate the moisture content in soil using the measured leakage current.

Gustafson teaches a leakage current measurement circuit (An RF oscillator 11 has an output which is provided into a circuit including the capacitor formed by the encased spaced wires 13, Col3, lines 41-43, Figure 1), configured to apply AC power (RF oscillator, Col 1, line 19) to the first and second conductive wires (first and second parallel wires, Col 6, line 50) and to measure a leakage current leaking through the ground conductive wire; and a moisture content calculation unit configured to calculate the moisture content in soil using the measured leakage current (As capacitance changes, the impedance and the current flow through the capacitor is changed. Thus, as water or other liquid lies along the sensor, designated generally as 18, the dielectric constant between the two wires 13 will change and with it the capacitance. This in turn causes a change in the current flowing through the capacitor which is detected by detector 14 and amplified. The detector can provide an output to an indicator 19 such as a voltmeter calibrated to give a reading of the level 20 in tank 22 in which the probe 18 is installed. Col 3, lines 60-67, Figure 1).

	Gutierrez is analogous to the claimed invention because it is pertinent to the claim invention a capacitance sensor with the benefits of measuring the change of capacitance between an insulated wire and a ground caused by changes in the dielectric value of the surrounding material (Gutierrez, Col 1, lines 11-14). By measuring this variation in capacitance, the moisture content of the material (soil) is determined (Gutierrez Col 5, Lines 11-13). Gustafson is considered analogous to the claimed invention because it pertains to the capacitive sensor comprises a pair of encased wires with the casing made of Teflon or an equivalent material measuring and sensing of liquid levels in general and more particularly to an improved apparatus for measuring and detecting liquid levels (Gustafson, Col 2, lines 1-5), with the benefits of level sensor operable in almost any liquid and some dry granular materials (Gustafson, Col 2, line 67-68).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gutierrez capacitance sensor of measuring moisture content of surrounding the material (soil) to incorporate the teachings of Gustafson with the benefits of level sensor operable in almost any liquid and some dry granular materials (Gustafson, Col 2, line 67-68).

Regarding claim 7, the combination of Gutierrez and Gustafson teaches the moisture content measurement device of claim 6.

Gutierrez does not teach wherein the moisture content calculation unit calculates the moisture content in soil using a relationship in which the moisture content in soil is in proportion to the measured leakage current.

Gustafson further teaches wherein the moisture content calculation unit calculates the moisture content in soil using a relationship in which the moisture content in soil is in proportion to the measured leakage current (the current detected by detector 14 will vary essentially linearly depending on the depth of the water or other liquid in tank 22, Col 4, lines 21-23, Figure 1, 2).

Gutierrez is analogous to the claimed invention because it is pertinent to the claim invention a capacitance sensor with the benefits of measuring the change of capacitance between an insulated wire and a ground caused by changes in the dielectric value of the surrounding material (Gutierrez, Col 1, lines 11-14). By measuring this variation in capacitance, the moisture content of the material (soil) is determined (Gutierrez Col 5, Lines 11-13). Gustafson is considered analogous to the claimed invention because it pertains to the capacitive sensor comprises a pair of encased wires with the casing made of Teflon or an equivalent material measuring and sensing of liquid levels in general and more particularly to an improved apparatus for measuring and detecting liquid levels (Gustafson, Col 2, lines 1-5), with the benefits of level sensor operable in almost any liquid and some dry granular materials (Gustafson, Col 2, lines 67-68).

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gutierrez capacitance sensor of measuring moisture content of surrounding the material (soil) (Gutierrez Col 5, Lines 11-13).  to incorporate the teachings of Gustafson with the benefits of level sensor operable in almost any liquid and some dry granular materials. (Gustafson, Col 2, lines 67-68).

Regarding claim 8, the combination of Gutierrez and Gustafson teaches the moisture content measurement device of claim 7.

Gutierrez does not teach wherein the moisture content calculation unit calculates the moisture content in soil on the basis of first and second leakage current values previously measured using the leakage current measurement circuit corresponding to known first and second moisture contents.

Gustafson further teaches wherein the moisture content calculation unit (the sensing system of the present invention. An RF oscillator 11 has an
output which is provided into a circuit including the capacitor formed by the encased spaced wires 13, Col 3, lines 40-43, By applying an RF signal across the two capacitor leads with an appropriate RF oscillator it is possible to detect and amplify changes in capacitance to provide an output indicative of liquid level or to provide an alarm if the liquid level exceeds a predetermined limit, Col 1, lines 17-22). calculates the moisture content in soil on the basis of first and second leakage current values previously measured using the leakage current measurement circuit corresponding to known first and second moisture contents (liquid lies alongside the sensor, designated generally as 18, the dielectric constant between the two wires 13 will change and with it the capacitance. This in turn causes a change in the current flowing through the 65 capacitor which is detected by detector 14 and amplified. The detector can provide an output to an indicator 19 such as a voltmeter calibrated to give a reading of the level 20 in tank 22 in which the probe 18 is installed. In addition, an alarm or control 15 can be provided, preset to output a signal if the level 20 exceeds a predetermined level 24, Col 3, lines 62-68 and Col 4, lines 1-4, Figure 1). (Knowing the dielectric values of air and water the values of current through the capacitor can be measured in air (zero% moisture content) and by submerging the prob completely in water (100% moisture content). These values are  pre-determined values. These two known values can be used to compare the changes in current flow through the capacitor at different level of moisture content).

Gutierrez is analogous to the claimed invention because it is pertinent to the claim invention a capacitance sensor with the benefits of measuring the change of capacitance between an insulated wire and a ground caused by changes in the dielectric value of the surrounding material (Gutierrez, Col 1, lines 11-14). By measuring this variation in capacitance, the moisture content of the material (soil) is determined (Gutierrez Col 5, Lines 11-13). Gustafson is considered analogous to the claimed invention because it pertains to the capacitive sensor comprises a pair of encased wires with the casing made of Teflon or an equivalent material measuring and sensing of liquid levels in general and more particularly to an improved apparatus for measuring and detecting liquid levels (Gustafson, Col 2, lines 1-5), with the benefits of level sensor operable in almost any liquid and some dry granular materials (Gustafson, Col 2, line 67-68).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gutierrez capacitance sensor of measuring moisture content of surrounding the material (soil) (Gutierrez Col 5, Lines 11-13).  to incorporate the teachings of Gustafson with the benefits of level sensor operable in almost any liquid and some dry granular materials (Gustafson, Col 2, lines 67-68).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable
over Gutierrez and further in view of Hochstein Peter (US 5,097,703, hereinafter Peter).

Regarding claim 5, Gutierrez teaches the device according to claim 1, but does not teach wherein the conductive wire structure has a zigzag shape or a coil structure.

Peter teaches wherein the conductive wire structure has a zigzag shape or a coil structure (the capacitive probe comprises two rigid wires formed in a bifilar helix, Col 3, lines 46-48, Figure 6).

Gutierrez is analogous to the claimed invention because it is pertinent to the claim invention a capacitance sensor with the benefits of measuring the change of capacitance between an insulated wire and a ground caused by changes in the dielectric value of the surrounding material (Gutierrez, Col 1, lines 11-14). By measuring this variation in capacitance, the moisture content of the material (soil) is determined (Gutierrez Col 5, Lines 11-13). Peter is considered analogous to the claimed invention because it pertains to the capacitive probe comprises two rigid wires formed in a bifilar helix (Peter, Col 3, lines 47-48) with the benefits of helical geometry, the sensing probe is compact, stable, rugged and low in cost (Peter, Col 3, lines 52-53).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gutierrez capacitance sensor of measuring moisture content of surrounding the material (soil) to incorporate the teachings of Peter with the benefits of helical geometric structure of the wires, the sensing probe is compact, stable, rugged and low in cost (Peter, Col 3, lines 52-53).  

   

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez and in view of Gustafson as applied to claim 6 above, and further in view of Peter. 

Regarding claim 9, the combination of Gutierrez and Gustafson teaches the moisture content measurement device of claim 6, but does not teach wherein the conductive wire structure has a zigzag shape or a coil structure.  

Peter teaches wherein the conductive wire structure has a zigzag shape or a coil structure (the capacitive probe comprises two rigid wires formed in a bifilar helix, Col 3, lines 46-48, Figure 6).
 
Gutierrez is analogous to the claimed invention because it is pertinent to the claim invention a capacitance sensor with the benefits of measuring the change of capacitance between an insulated wire and a ground caused by changes in the dielectric value of the surrounding material (Gutierrez, Col 1, lines 11-14). By measuring this variation in capacitance, the moisture content of the material (soil) is determined (Gutierrez Col 5, Lines 11-13). Gustafson is considered analogous to the claimed invention because it pertains to the capacitive sensor comprises a pair of encased wires with the casing made of Teflon or an equivalent material measuring and sensing of liquid levels in general and more particularly to an improved apparatus for measuring and detecting liquid levels (Gustafson, Col 2, lines 1-5), with the benefits of level sensor operable in almost any liquid and some dry granular materials (Gustafson, Col 2, line 67-68). Peter is considered analogous to the claimed invention because it pertains to the capacitive probe comprises two rigid wires formed in a bifilar helix (Peter, Col 3, lines 47-48).  With the benefits of helical geometry, the sensing probe is compact, stable, rugged and low in cost (Peter, Col 3, lines 52-53).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified both Gutierrez and Gustafson capacitance sensor of measuring moisture content of surrounding the material (soil) to incorporate the teachings of Peter with the benefits of helical geometric structure of the wires, the sensing probe is compact, stable, rugged and low in cost (Peter, Col 3, lines 52-53).  

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez and in view of Masato Futagawa et. al (hereinafter Futagawa) with title “Fabrication of a low leakage current type impedance sensor with shielding structure to detect a low water content of soil for slope failure prognostics”, in the Journal “Sensors and Actuators” A 271(2018)383-388. 

Regarding claim 3, Gutierrez teaches the moisture content measurement device of claim 1, wherein the conductive wire structure further comprises a ground conductive wire parallel and Application No. To be assignedPage 3 of 7extending adjacently to the first and second conductive wires and connected to a ground (the KYNAR insulated wire 10, mounted flush with the surface of capacitance probe 70, runs along the length of capacitance probe 70. Running parallel to insulated wire 10 is a bare ground wire 72. Ground wire 72 is attached to the outer surface of capacitance probe 70 so that it is spaced from
insulated wire 10, Col 5, lines 2-8, Figure 6), wherein the moisture content calculation unit (an electrical signaling means sense the change in capacitance between the insulated wire and the ground electrode, Col 1, lines 47-49, Figure 4).

Gutierrez does not teach the moisture content in soil using a relationship in which the measured capacitance is reduced according to an increase of the moisture content in soil.

Futagawa teaches the moisture content in soil using a relationship in which the measured capacitance is reduced according to an increase of the moisture content in soil (although the moisture content is increasing, the capacity value decreases, Futagawa, page 387, left Col lines 23-24, equation 3) (the capacitance value change will be increasing or decreasing based on what parameter is used to calculate the capacitance. The capacitance value can be calculated using the impedance method. The impedance value can be calculated using a measurement circuit) (to measure water content value a calculation of relative permittivity of soil, which include air and water, page 386, right Col lines 12-14, equation 1-3, Figure 7, page 385). 

Gutierrez is analogous to the claimed invention because it is pertinent to the claim invention a capacitance sensor with the benefits of measuring the change of capacitance between an insulated wire and a ground caused by changes in the dielectric value of the surrounding material (Gutierrez, Col 1, lines 11-14). By measuring this variation in capacitance, the moisture content of the material (soil) is determined (Gutierrez Col 5, Lines 11-13). Futagawa is considered analogous to the claimed invention because it is pertinent to the claim invention a method of measuring capacitance as a function of moisture content with the benefits of an accurate measurement of moisture content in the soil (Futagawa page 387 right Col, lines 9-11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gutierrez capacitance sensor of measuring moisture content of surrounding the material (soil) to incorporate the teachings of Futagawa with the benefits of an accurate measurement of moisture content in the soil (Futagawa page 387 right Col, lines 9-11).


Regarding claim 10, the combination of Gutierrez and Futagawa teaches the moisture content measurement device according to claim 3, 

Gutierrez further teaches wherein the moisture content calculation unit calculates the moisture content in soil (an electrical signaling means sense the change in capacitance between the insulated wire and the ground electrode, Col 1, lines 47-49,Figure 4) on the basis of first and second capacitance values previously measured using the Application No. To be assignedPage 5 of 7capacitance measurement circuit corresponding to known first and second moisture contents. (the capacitance between the insulator wire 10 and ground varies with respect to the conductivity of the material between them Col 2, lines 47-50, Figure 1. The change of capacitance is appreciable and readably measurable because the dielectric constant of water is 78.5 times that of air at 
25O C, Col 3, line 68 -Col 4, lines 1-2) (Knowing the dielectric values of air and water the capacitance value of the probe measured in air (zero% moisture content) and the capacitance value measured by submerging the prob completely in water (100% moisture content) can have a pre-determined values. These two known values can be used to compare the capacitance value changes at different level of moisture content).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez and in view of Futagawa as applied to claim 3 above, and further in view of Peter. 
Regarding claim 11, the combination of Gutierrez and Futagawa teaches the moisture content measurement device according to claim 3, but does not teach wherein the conductive wire structure has a zigzag shape or a coil structure.

Peter teaches wherein the conductive wire structure has a zigzag shape or a coil structure (the capacitive probe comprises two rigid wires formed in a bifilar helix., Col 3, lines 46-48, Figure 6)

Gutierrez is analogous to the claimed invention because it is pertinent to the claim invention a capacitance sensor with the benefits of measuring the change of capacitance between an insulated wire and a ground caused by changes in the dielectric value of the surrounding material (Gutierrez, Col 1, lines 11-14). By measuring this variation in capacitance, the moisture content of the material (soil) is determined (Gutierrez Col 5, Lines 11-13). Futagawa is considered analogous to the claimed invention because it is pertinent to the claim invention a method of measuring capacitance as a function of moisture content with the benefits of an accurate measurement of moisture content in the soil (Futagawa page 387 right Col, lines 9-11). Peter is considered analogous to the claimed invention because it pertains to the capacitive probe comprises two rigid wires formed in a bifilar helix (Peter, Col 3, lines 47-48).  With the benefits of helical geometry, the sensing probe is compact, stable, rugged and low in cost (Peter, Col 3, lines 52-53).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gutierrez capacitance sensor of measuring moisture content of surrounding the material (soil) and the teachings of Futagawa impedance measurement to incorporate the teachings of Peter with the benefits of helical geometric structure of the wires, a compact, stable, rugged and low in cost (Peter, Col 3, lines 52-53).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Karen et. al (AU B-75275/94, hereinafter Karen) teaches a soil moisture sensor comprising two sensor electrodes with larger capacitance for reduced sensitivity to soil resistance and increased sensitivity to soil moisture. The capacitance developed by each of the sensor electrodes is related to the moisture contained in the soil particles surrounding the electrodes. Karen’s sensor can be used to activate a flow valve controller designed for use in automatically controlled irrigation systems, and it can be supplied as a separate device which interfaces with an existing system or integrated with a timer and flow valve as one unit.

George P. Rauchwerger (US 3864974, hereinafter Rauchwerger) teaches a capacitance probe to provide a simple, reliable and accurate means to measure the level of liquids in a tank reservoir. The probe has the provision of individual probe calibration at the measuring unit rather than at the probe end of the system. Rauchwerger sensor takes into account the stray capacitance by providing zero reference, proper calibration and nulling of stray capacitances when the tank is empty.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILARA SULTANA whose telephone number is (571)272-3861. The examiner can normally be reached Mon-Fri, 9 AM-5:30 PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DILARA SULTANA/Examiner, Art Unit 2867          


/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867